— In an action on a contract, defendants appeal (by permission) from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated February 10, 1976, which modified a judgment of the County Court, Westchester County, entered January 7, 1975, which, after a nonjury trial, dismissed the complaint and the counterclaims. Order affirmed, with costs. We hold that the order appealed from was properly made. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur.